DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 15, 17, 19-21 and 23 are objected to because of the following informalities: 
Claims 15, 17, 19-21 and 23, the phrase "adapted to" is not positively claimed limitation. Therefore, the limitations after the phrase "adapted to" are not considered the claimed limitation. It is suggested to remove the phrase "adapted to" (MPEP 2111.04).
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King-Smith et al. (US 6,829,662 B2, hereinafter “King-Smith”).
 method performed by a receiver socket in a group of sockets in a network for providing flow control for the group (fig. 1A, col. 2, lines 49-65, A computing environment 100 includes, for instance, a plurality of nodes 102 coupled to one another via one or more networks 104. A node 102 includes an operating system 106. Operating system 106 includes, for instance, at least one device driver 108 and at least one socket 110, such as a TCP/IP socket. The number of sockets is based, for example, on the desired number of socket connections between the node and one or more other remote nodes), comprising: advertising a minimum window as a message size limit to a sender socket when the sender socket joins the group; receiving a message from the sender socket; and upon receiving the message, advertising a maximum window to the sender socket to increase the message size limit, wherein the minimum window is a fraction of the maximum window (col. 3, lines 45-53, Figs. 3, 4, col. 4, lines 3-36, socket parameters are set on the node initiating the socket connection, as well as on the node at the other end of the connection.  A determination is made as to whether the current socket send buffer size (SO_SNDBUF) is less than a predetermined value. In one example, this predetermined value is equal to four times the network adapter maximum segment size (TCP_MAXSEG). If the retrieved SO_SNDBUF value is less than four times TCP_MAXSEG, then the SO_SNDBUF is set equal to the predetermined value).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
8.	Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith.
 	Regarding claims 2, 3, 17 and 18, King-Smith teaches the method of claim 1.
 	King-Smith does not explicitly teach wherein advertising the maximum window further comprises: transitioning the sender socket from a joined state to an active state; and if a total number of sockets in the active state is within a threshold from an allowable number of active sockets, reclaiming capacity from a selected socket in the active state.
However, it is well known in the art to transition a socket from a joined state to an active state.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transition the sender socket from a joined state to an active state and if a total number of sockets in the active state is within a threshold from an allowable number of active sockets, reclaiming capacity from a selected socket in the if a total number of sockets in the active state is not within a threshold from an allowable number of active sockets, reclaiming capacity from a selected socket in the active state” need not be performed. See Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016)).
9.	Claims 4-8 and 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith in view of Bush (US 7,069,326 B1).
 	Regarding claims 4-6 and 19-21, King-Smith teaches the method of claim 1.
 	King-Smith does not explicitly teach wherein advertising the maximum window further comprises: transitioning the sender socket from a joined state to a pending state when a total number of sockets in an active state is equal to an allowable number of active sockets.
	Bush teaches when initiating a new socket, it is determined whether other active sockets exist. When other active sockets exist, bandwidth allocated to those sockets is reduced to free up bandwidth for the new socket (figs. 4a-4c, col. 6, lines 5-19). Maximum available bandwidth (e.g., 64KB/sec) is divided among active sockets based on relative priority (col. 6, 45-56) and window sizes are re-allocated based on relative priorities of the active sockets (col. 5, lines 8-46, col. 6, lines 37-55). 
	Further, it is well known in the art to transition socket from one states to another. 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transition the sender socket from a joined state to a pending state when a total number of sockets in an active state is equal to an allowable number of active sockets, and to reclaim capacity from a least active socket among the sockets col. 2, lines 15-18 of Bush).
 	Regarding claims 7 and 22, King-Smith teaches the method of claim 1.
King-Smith does not explicitly teach wherein a combined total capacity provided by the receiver socket to peer members in the group is a sum of the maximum window multiplied by the number of active sockets in the group and the minimum window multiplied by the number of non-active sockets in the group.
Bush teaches maximum available bandwidth (e.g., 64KB/sec) is divided among active sockets based on relative priority (col. 6, 45-56) and window sizes are re-allocated based on relative priorities of the active sockets (col. 5, lines 8-46, if the total bandwidth available to the data processing device is 32 KB/sec, to allocate 1/4 of the total bandwidth to a background socket, the socket prioritization logic 330, 331 may set the maximum window size to 8K. Col. 6, lines 37-62, If the maximum available bandwidth is 64 KB/sec, then the highest priority (1) socket may be allocated, for example, a 40 KB window, the lowest priority/non-active (3) socket may be allocated an 8 KB window and the socket with an intermediate priority (2) may be allocated a 16 KB window).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed that a combined total capacity provided by the receiver socket to peer members in the group is sum of the maximum window multiplied by the number of col. 2, lines 15-18 of Bush).
 Regarding claims 8 and 23, King-Smith teaches the method of claim 7, further comprising: updating, by the receiver socket, an advertised window after receiving the message from the sender socket, wherein the advertised window keeps track of an available capacity provided to the sender socket; and when the advertised window is below a predetermined limit, replenishing the available capacity provided to the sender socket to the maximum window (King-Smith: col. 3, lines 45-53, Figs. 3, 4, col. 4, lines 3-36, socket parameters are set on the node initiating the socket connection, as well as on the node at the other end of the connection.  A determination is made as to whether the current socket send buffer size (SO_SNDBUF) is less than a predetermined value. In one example, this predetermined value is equal to four times the network adapter maximum segment size (TCP_MAXSEG). If the retrieved SO_SNDBUF value is less than four times TCP_MAXSEG, then the SO_SNDBUF is set equal to the predetermined value).
10.	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith in view of Li et al. (US 2017/0012857 A1, hereinafter “Li”).
 	Regarding claims 9 and 24, King-Smith teaches the method of claim 1.
King-Smith does not explicitly teach wherein the receiver socket is selected as a recipient of an anycast message from a subset of the sockets associated with a same member identifier, based on, at least in part, a load level of the receiver socket.
¶ [0072], ¶ [0042]  of Li.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select the receiver socket as a recipient of an anycast message from a subset of the sockets associated with a same member identifier, based on, at least in part, a load level of the receiver socket in the system of King-Smith to improve industrial applicability.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MANDISH K RANDHAWA/           Primary Examiner, Art Unit 2477